Citation Nr: 0519679	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  03-04 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for residuals of a 
concussion injury to include headaches.

2. Entitlement to a compensable rating for service-connected 
lumbosacral strain prior to November 15, 2003, and a rating 
higher than 10 percent from November 15, 2003.

3. Entitlement to a rating higher than 10 percent for a 
service-connected duodenal ulcer disease.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. H. Nilon. Associate Counsel

INTRODUCTION

The veteran had active military service from July 1980 to 
February 1995.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  During the pendancy of the appeal, 
the RO increased the rating for lumbosacral strain to 10 
percent, effective on November 15, 2003.  As the veteran 
filed his claim in February 2002, the issue of a compensable 
rating prior to November 15, 2003, is still before the Board, 
as the issue as styled on the first page of this decision 
reflects. 

In November 2004, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  At the hearing 
the veteran submitted additional evidence and waived initial 
consideration of the evidence by the RO.  A transcript of the 
hearing has been associated with the file.


FINDINGS OF FACT

1. Headaches are not attributable to a concussion injury in 
service and chronic residuals of a concussion injury in 
service are not shown. 

2. Lumbosacral strain is manifested by characteristic pain on 
motion, forward flexion greater than 60 degrees, and a 
combined range of motion greater than 120 degrees; muscle 
spasm on extreme forward bending and loss of unilateral spine 
motion in the standing position or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis are not shown. 

3. Duodenal ulcer disease causes no more than mild impairment 
without recurring severe symptoms or continuous moderate 
manifestations. 


CONCLUSIONS OF LAW

1. Residuals of a concussion injury to include headaches were 
not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2004).

2. The schedular criteria for a compensable rating for 
lumbosacral strain prior to November 15, 2003, or a rating 
higher than 10 percent from November 15, 2003, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 
4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5295 (2003), 
Diagnostic Code 5237 (2004).

3. The schedular criteria for a rating higher than 10 percent 
rating for duodenal ulcer disease have not been met.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, 
Diagnostic Code 7305 (2004).


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided pre-adjudication, VCAA notice 
by letter, dated in March 2002.  The notice included the type 
of evidence needed to substantiate the claim for service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that 
with his authorization VA would obtain private medical 
records on his behalf or he could submit the records.  He was 
given 60 days to respond.  

In the statement of the case, dated in January 2003, the RO 
cited 38 C.F.R. § 3.159 with the provision that the claimant 
provide any evidence in his possession that pertained to the 
claim.  

As for type of evidence needed to substantiate the claims for 
increase, namely, evidence of an increase in severity, after 
the July 2002 rating decision, initially denying the claims 
for increase, in the cover letter to the January 2003 
statement of the case, the RO explained the ratings were not 
increased because there was no change in the disabilities.  
Then in the statement of the case and the February 2004 
supplemental statement of the case, the veteran was on notice 
of the criteria for higher ratings for lumbosacral strain and 
ulcer disease.  Moreover, the veteran stated at the hearing 
that his back disability and ulcer disease have gotten worse.  
From these documents, a reasonable person could be expected 
to understand that the evidence needed to substantiate the 
claims for increase was evidence of a worsening condition and 
the veteran evidenced an actual knowledge of the requirement 
to support his claims with evidence of a worsening condition. 

Regarding the timing of the notice, that is, that part of the 
VCAA notice, pertaining to 38 C.F.R. § 3.159 and the notice 
of the evidence needed to substantiate the claims for 
increase, that came after the initial adjudication of the 
claims, did not comply with the requirement that the notice 
must precede the adjudication.  However the action of the RO 
described above, cured the error in the timing of the notice 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did, and to address the claims at his 
hearing.  
Mayfield v. Nicholson, 19 Vet. App. _ (2005). 

As for content of the VCAA notice, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claims and the relative duties 
of VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

As for deciding the claim before the one-year period for 
submitting the supporting evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the one-
year period provided a claimant to respond to VA's request 
for information or evidence.  This legislation, effective as 
if enacted on November 9, 2000, immediately after the 
enactment of the VCAA, supersedes the decision of the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (invalidating the regulatory 
provision, implementing the VCAA that required a response to 
VCAA in less than the statutory one-year period). 

For these reasons, the veteran has not been prejudiced by 
either the timing or the content of the VCAA notice and no 
further development is needed to ensure VCAA compliance.



Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As the RO has obtained the service 
medical records and VA records, as the veteran has not 
identified private medical records, as the veteran has been 
afforded VA examinations, and as there is no indication of 
the existence of additional evidence to substantiate the 
claims, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Service Connection for Residuals of a Concussion Injury to 
include Headaches

Factual Background

The service medical records disclose that in September 1983 
the veteran was hospitalized for five days for observation 
following a head injury sustained while repairing a truck 
when he was accidentally hit across the bridge of the nose 
and eye with a tool causing a contusion and loss of 
consciousness.  The initial diagnosis was brain concussion 
with loss of consciousness.  On the day he returned to his 
unit, he complained of a headache.  The pertinent finding was 
no neurological deficit.  In the first week of October, the 
veteran complained of a headache and numbness in the right 
hand.  The assessment was post-injury of the right cheek, 
headache, and no definite neurological finding.  Later in 
October, he was treated for a sinus headache.  On periodic 
physical examination in October 1993, the veteran reported 
the history of the injury.  He denied frequent or severe 
headache.  The examiner noted that the veteran had sustained 
a head injury and concussion in 1983 without abnormal 
results.  The report of separation examination is not on 
file.

After service, on initial VA general medical examination in 
March 1995, the veteran did not complained of residuals of a 
head injury to include headaches.

On VA examination in July 1998, the veteran stated that in 
1983 he was struck in the head by a heavy wrench and was 
knocked unconscious, following which he was hospitalized for 
five days.  He also stated that he did not really have any 
residuals from the concussion.  Neurological examination 
revealed no abnormality.  The examiner's impression was no 
residuals from cerebral concussion, which occurred in 1983.

VA records show that in October 1999 the veteran was seen 
with a history of headaches since a concussive injury in 
1983, which had become progressively worse over a two-month 
period.  The assessment was probable tension headaches.  When 
the veteran was seen in February 2000, he complained of 
chronic headaches associated with disequilibrium and blurred 
vision since 1983.  The assessment was chronic, worsening 
headaches.  A MRI of the brain was negative.  In September 
2000, the veteran complained of recurrent headaches.  The 
impression was headache, possibly a migraine variant. 

In November 2004, the veteran testified that in service he 
suffered a concussion when a wrench hit him in the head and 
knocked him unconscious.  He testified that the current 
manifestations of his concussion were loud ringing in the 
ears and headaches, which were only partially relieved with 
medication. 

General Principles of Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury resulting in disability 
was incurred in service.  
38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted for a chronic 
condition.  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim, and medical evidence that relates the symptomatology 
to the current condition.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-98 (1997). 

In order to prevail on the issue of service connection for a 
particular disability, there must be: medical evidence of a 
current disability; medical evidence, or in some 
circumstances lay evidence, of in-service occurrence of the 
injury; and medical evidence of a nexus between an in-service 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 
Analysis

The first Hickson element is medical evidence of a current 
disability.  In this case, VA records document the veteran's 
complaint of headaches, assessed as probable tension 
headaches, beginning in 1999.  In 2000, the clinical 
impression was headache, possibly a migraine variant.  The 
first Hickson element of current disability is therefore 
satisfied.  There is no medical evidence of any other, 
current, claimed residual of the concussive injury. 

The second Hickson element is medical or lay evidence of an 
injury during military service.  The service medical records 
clearly document that the veteran sustained a concussive head 
injury during service and he twice experienced headaches 
shortly after the injury.  The second Hickson element is 
therefore satisfied.

The third Hickson element is medical evidence of nexus 
between the claimed disability and military service.  In this 
case, there is no medical evidence that the current headaches 
are related to the concussive injury during service or of any 
other chronic residual of the injury.  Accordingly, the third 
Hickson element is not satisfied.   

As for the probative weight of the veteran's statements and 
testimony, where as here, the determinative issue involves 
medical causation, competent medical evidence of a nexus or 
relationship between the current headaches and service is 
required to support the claim.  The veteran as a layperson is 
not competent to offer an opinion on the medical cause of his 
current headaches.  Consequently his statements and testimony 
to the extent that the veteran associates the cause of his 
headaches to the concussive injury in service do not 
constitute medical evidence of such a relationship.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Therefore, the 
Board must reject the statements and testimony as favorable 
evidence linking the current headaches to service.  

Alternatively, the nexus between the current disability and 
service can be satisfied by evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology, as there is a 
prolonged period of about 14 years after the in-service 
injury without complaint of headaches, continuity of 
symptomatolgy is not supported by the record. 

As only independent medical evidence may be considered by the 
Board to support its findings, the Board finds that on the 
basis of the medical evidence of record and in the absence of 
a nexus between the current headaches and service and of 
continuity of symptomatology, the current headaches not 
related to the in-service concussive injury, and in the 
absence of medical evidence of otherwise chronic residuals of 
the concussive injury, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

2. Claims for Increase

Factual Background 

The service medical records disclose that the veteran was 
seen for low back pain, and he was treated for peptic ulcer 
disease identified on an upper gastrointestinal, revealing a 
duodenal bulb deformity.  

In an April 1995 rating decision, the RO granted service 
connection for residuals of a duodenal ulcer and assigned a 
zero percent rating under Diagnostic Code 7305.  

In a September 1998 rating decision, the RO granted service 
connection for lumbosacral strain and assigned a zero percent 
rating under Diagnostic Code 5295.

The current claims for increase were received in February 
2002. 

On VA examination in March 2002, the veteran complained of 
intermittent stomach pain.  He denied black stools, 
hemetemesis, melena, nausea or vomiting, or dysphagia.  
Physical examination was not remarkable.  The examiner noted 
that an upper gastrointestinal series in 1998 revealed a 
deformed duodenal ulcer. The diagnosis was peptic ulcer 
disease. 

VA records show that the veteran weighed 165 pounds in March 
2002, 163 pounds in May 2002, and 162 pounds in September 
2002.

In a January 2003 rating decision, the RO increased the 
rating for duodenal ulcer disease to 10 percent under 
Diagnostic Code 5295, effective from the date of the claim 
for increase. 

VA records disclose that in August 2002 the veteran 
complained of back pain after lifting a heavy object at work.  
He also complained of chronic back pain.  In September 2002, 
he reported a long history of low back pain, fairly constant 
in nature and aggravated by his current job.  The pertinent 
findings were no tenderness or muscle spasms.  Motor and 
sensory function was intact. 

On VA examination in November 2003, the veteran reported that 
he was on medication for his ulcer.  He stated that he had 
black stools about once per month.  He denied constipation 
and recent vomiting.  The physical examination was 
unremarkable.  The diagnosis was peptic ulcer disease. 

On VA examination in November 2003, the veteran complained of 
pain in the low back and buttocks.  He also complained of 
difficulty in bending, stooping, or lifting from the floor.  
On examination, range of motion of the lumbar spine was 
flexion to 90 degrees, extension to 20 degrees, and lateral 
side bending to 30 degrees bilaterally.  The examiner noted 
that X-rays of November 2003 showed no evidence of 
lumbosacral arthtrosis, no narrowing of the disc space, and 
no evidence of lateral stenosis.  The assessment was 
myofascial lumbar spine pain without evidence of spasm or 
radiculopathy.   

In a February 2004 rating decision, the RO increased the 
rating for lumbosacral strain to 10 percent under Diagnostic 
Code 5237 (formerly Diagnostic Code 5295), effective from 
November 15, 2003, the date of the VA examination. 

In November 2004, the veteran testified that his back problem 
has become progressively worse over the years, which made it 
difficult to perform his job, which required lifting and the 
operation of a forklift.  He stated his back sometimes 
"gives out" due to pain starting in the shoulder blades and 
going straight down the back.  He described back pain 
occurring four or five times during a three-week period.  He 
stated that he had asked his doctor for bed rest, but was 
simply given pain medication.  He also testified that he is 
on medication for his ulcer and that he vomited blood. 

The veteran has submitted two notes from his supervisor at 
work.  One note pertains to incidents in December 2003 when 
the veteran did not bring in a doctor's excuse for missing 
work because of back pain and he missed three workdays, one 
because of back pain, without notifying his supervisor.  The 
second note pertains to the veteran's job performance during 
the week of March 29 through April 2, 2004.     
 
Rating Criteria 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. 

The entire history is reviewed when making disability 
evaluations.  38 C.F.R. 4.1.  However, where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

Where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies, unless Congress provided otherwise or 
permitted VA to do otherwise, and VA does so.  Marcoux v. 
Brown, 9 Vet. App. 289 (1996); VAOPGCPREC 11-97 (Mar. 24, 
1997).  However, revised statutory or regulatory provisions 
may not be applied to any time period prior to the effective 
date of the change.  38 U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 
(April 10, 2000). 
As discussed below, the criteria for rating lumbosacral 
strain changed during the pendancy of the appeal.  

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment due to pain, during times when the symptoms are 
most prevalent ("flare-ups"), weakness, or fatigue.  38 
C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Analysis
A. Lumbosacral Strain

Since the veteran filed his claim for increase in February 
2002, the criteria for rating lumbosacral strain under 
Diagnostic Code (DC) 5295 changed in September 23, 2003, 
including the replacement of DC 5295 by DC 5237.  

The criterion for a compensable rating under DC 5295 in 
effect prior to September 23, 2003, (hereinafter referred to 
as the old criteria) was characteristic pain on motion, which 
warranted a 10 percent rating.  The criteria for the next 
higher rating, 20 percent, were muscle spasm on extreme 
forward bending, loss of unilateral spine motion in the 
standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

Under the change in September 2003, DC 5295 was replaced DC 
5237 (hereinafter referred to as the current criteria).  The 
current criteria for a rating under DC 5237 are contained in 
new General Rating Formula for Diseases and Injuries of the 
Spine.  Under the General Rating Formula, the criteria for 
the next higher rating, 20 percent, are forward motion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2004).  

For VA rating purposes, normal ranges of motion of the 
thoracolumbar spine are flexion to 90 degrees, extension to 
30 degrees, lateral flexion to 30 degrees bilaterally, and 
rotation to 30 degrees bilaterally.  38 C.F.R. § 4.71a, Plate 
V.

On the basis of the finding of myofascial lumbar spine pain 
on VA examination November 2003, the veteran met the 
criterion of characteristic pain on motion under the old 
criterion of DC 5295, the criterion that is the most 
favorable to his claim.  And although the record contains the 
veteran's complaints of pain, beginning in August 2002, the 
findings of no tenderness or muscle spasms do not approximate 
or equate to characteristic pain on motion.  For this reason, 
a rating of 10 percent under the old criterion of DC 5295, 
which is the most favorable to his claim, prior to November 
15, 2003, is not supported by the evidence of record. 

The remaining question is whether the disability warrants a 
higher rating than 10 percent from November 15, 2003, under 
either the old or current criteria.  The old criteria of DC 
5295 for the next higher rating, 20 percent, were muscle 
spasm on extreme forward bending and loss of unilateral spine 
motion in the standing position.  On VA examination in 
November 2003, the pertinent findings were lateral bending to 
30 degrees, bilaterally, and no evidence of spasm, which do 
not approximate or equate to the old criteria of DC 5295 for 
a 20 percent rating. 

The current criteria under DC 5237 for a 20 percent are 
forward motion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
 
On the basis of the findings on VA examination in November 
2003, forward flexion was to 90 degrees, which is greater 
than 60 degrees as required for the next higher rating.  And 
the combined range of motion was 170 degrees, without 
considering rotation, which is greater than 120 degrees as 
required for the next higher rating.  And muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis were not demonstrated. 

As for functional loss due to pain, any existing pain does 
not elevate the level of impairment to either muscle spasm on 
extreme forward bending and loss of unilateral spine motion 
in the standing position under the old criteria or forward 
motion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees, or, the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees, or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, under the current 
criteria. 

B. Duodenal Ulcer

Disabilities of the digestive system are rated under 
38 U.S.C.A. § 4.114.  Disabilities relating to the duodenal 
ulcer are rated under Diagnostic Code 7305.  The rating 
criteria under Diagnostic Code 7305 for the next higher 
rating, 20 percent, are moderate, recurring episodes of 
severe symptoms two or three times per year averaging 10 days 
in duration, or with continuous moderate manifestations.    

The record shows that the veteran is on medication for ulcer 
disease, but recurring episodes of severe symptoms two or 
three times per year averaging 10 days in duration, or 
continuous moderate manifestations have not been documented 
as evidence by the findings on VA records, including on VA 
examination in November 2003, which show only symptoms of 
intermittent stomach pain. 

Extraschedular Rating 

Neither disability picture is so unusual or exceptional that 
it renders impractical the application of the regular 
schedular standards and referral to the Under Secretary of 
Benefits for an extraschedular rating is not warranted.  
38 C.F.R. § 3.321(b)(1).

Standard of Proof 

As the preponderance of the evidence is against the claims 
for increase, the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a concussion injury to 
include headaches is denied.

A compensable rating for service-connected lumbosacral strain 
prior to November 15, 2003, and a rating higher than 10 
percent from November 15, 2003, is denied 

A rating higher than 10 percent for a service-connected 
duodenal ulcer disease is denied. 



____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


